305 S.W.2d 605 (1957)
Rosario GARCIA, Appellant,
v.
The STATE of Texas, Appellee.
No. 29106.
Court of Criminal Appeals of Texas.
October 9, 1957.
Wade & DuBose, Corpus Christi, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is felony theft; the punishment, two years.
The appellant was jointly charged with two others for theft of five dresses from Claud Chastant, who, the evidence shows, *606 was manager of Ragland's Department Store in Kingsville.
As a part of its evidence in chief, the State was permitted to introduce in evidence a purported statement of appellant wherein she confessed only that she had engaged in shoplifting for some ten years; had stolen clothing from a number of stores in Corpus Christi and on occasions not described from stores in Kingsville.
It is well settled that evidence which has no tendency to prove some material fact in connection with the offense charged, but merely tends to show that the defendant is a criminal generally, should be excluded. Young v. State, 159 Tex. Crim. 164, 261 S.W.2d 836; Watson v. State, 146 Tex.Cr. R. 425, 175 S.W.2d 423; 18 Tex.Jur. p. 53.
The admission of this so called confession requires that the conviction be set aside.
The judgment is reversed and the cause remanded.